Title: Craven Peyton to Thomas Jefferson, 25 September 1819
From: Peyton, Craven
To: Jefferson, Thomas


					
						Dear Sir
						
							Monteagle
							Sept. 25. 1819
						
					
					from the shortness of the Corn Crop & knowing You woud have to purchase has induced me to make but few engagements untill Your return. Mr Bacon informs me 200 barrells is what he thinks You will require. that I think I can furnish & if taken before the 1st Nor at five Dollars ⅌ barrell, I no of no one but Mr Rogers that will sell & he but very little indeed I have already had application for twenty times as much as I may have to spare. M. Bacon also informs me he thinks You can spare 30 head of hogs. if so I shall be glad to buy them.   Very Sincerely
					
						Yrs
						
							C. Peyton
						
					
				